          Case 1:17-cr-00684-ER Document 144 Filed 01/03/19 Page 1 of 3



       UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                                    )
                                                             )
v.                                                           )
LAMONT EVANS, EMANUEL RICHARDSON,                            )     Case No. 1:17-cr-00684-ER-2

a/k/a “Book,” ANTHONY BLAND, a/k/a “Tony,”                   )

CHRISTIAN DAWKINS, and MERL CODE,                            )
Defendants.                                                  )
________________________________________________




     DEFENDANT EMANUEL “BOOK’ RICHARDSON’S FOURTH UNOPPOSED
                MOTION TO LEAVE THE JURISDICTION


Now into court, through undersigned counsel, comes, Defendant Emanuel “Book” Richardson

who respectfully moves this court as follows. The Defendant, Emanuel Richardson is currently

residing in the U.S. District of Arizona. He has permission to travel from the court to the Southern

District of New York and the Eastern District of Louisiana. Mr. Richardson requests that this

Honorable court grant him permission to the Central District of California to work an 8th grade

boys basketball clinic, beginning on January 4th returning to the federal district of Arizona on

Jan7th, 2019.


The US Attorney’s Office for the Southern District of New York and Pre-Trial Services have no

objection to this motion.

                WHEREFORE, Defendant, Emanuel “Book” Richardson prays that he is granted
          Case 1:17-cr-00684-ER Document 144 Filed 01/03/19 Page 2 of 3



permission by this Honorable Court to travel to Central District of California, January 4th 2019

returning to the federal district of Arizona on January 7th 2019.



                                                              Respectfully Submitted,


                                                              _S://Craig J. Mordock_
                                                              Craig J. Mordock
                                                              Admitted Pro Hac Vice
                                                              LSBA #27014
                                                              7611 Maple Street
                                                              Suite A3
                                                              New Orleans, LA 70118
                                                              504-304-2335
                                                              Craig@MordockBarber.com
                                                              Counsel for the Defendant




                                 CERTIFICATE OF SERVICE

I hereby certify that I have served all counsel of record by filing this pleading via the CM/ECF
system on this the 3rd day of January, 2019.
S://Craig J. Mordock
          Case 1:17-cr-00684-ER Document 144 Filed 01/03/19 Page 3 of 3




        UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,                                   )
                                                            )
v.                                                          )
                                                            )
                                                            )
LAMONT EVANS, EMANUEL RICHARDSON,                           )   Case No. 1:17-cr-00684-ER-5
                                                            )
a/k/a “Book,” ANTHONY BLAND, a/k/a “Tony,”                  )
 CHRISTIAN DAWKINS, and MERL CODE,                          )
                                                            )
Defendants.                                                 )
________________________________________________




     ORDER ON DEFENDANT, EMANUEL “BOOK” RICHARDSON’S FIRST MOTION
                      TO LEAVE THE JURISDICTION


CONSIDERING THE DEFENDANT’S MOTION, it is hereby ORDERED that Defendant
Emanuel “Book” Richardson, be permitted to leave the US District of Arizona and travel to the

travel to the Central District of California on January 4th and returning to Arizona on January 7,

2019

This __ day of ____________, 2019.

New York, New York

                                ____________________________
                                        JUDGE RAMOS
